SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (AMENDMENT NO. 5) Under the Securities Exchange Act of 1934 Cover-All Technologies Inc. (Name of Issuer) Common (Title of Class of Securities) (CUSIP Number) Russell Cleveland RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210, LB 59 Dallas, TX 75206 214-891-8294 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 12/28/2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 222892101 1 NAME OF REPORTING PERSON Russell Cleveland 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)  6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 154,176 (3) 8SHARED VOTING POWER 7,865,854 (1) (2) (3) 9SOLE DISPOSITIVE POWER 154,176 (3) 10SHARED DISPOSITIVE POWER 7,865,854 (1) (2) (3) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 154,176 (3) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.6% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) HC RENN Universal Growth Investment Trust(“RUSGIT”) and RENN Entrepreneurial Fund Ltd. is the owner of record of the shares and shares voting power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN & serves on the board of RENN Entrepreneurial Fund Ltd. and COVR and he disclaims any beneficial interest or ownership. RENN Universal Growth Investment Trust (“RUSGIT”) and RENN Entrepreneurial Fund Ltd. is the owner of record of the shares and shares dispositive power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN & serves on the board of RENN Entrepreneurial Fund Ltd. andCOVR and he disclaims any beneficial interest or ownership. Russell Cleveland is the owner of 154,176 shares of common. SCHEDULE 13D CUSIP No. 222892101 1 NAME OF REPORTING PERSON RENN Universal Growth Investment Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)  6 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 7,634,400 (1) (2) 8SHARED VOTING POWER 7,865,854 (1) (2)(3) 9SOLE DISPOSITIVE POWER 7,634,400 (1) (2) 10SHARED DISPOSITIVE POWER 7,865,854 (1) (2)(3) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,634,400(1) (2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 29.5% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IV RENN Universal Growth Investment Trust(“RUSGIT”) and RENN Entrepreneurial Fund Ltd. is the owner of record of the shares and shares voting power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN & serves on the board of RENN Entrepreneurial Fund Ltd. and COVR and he disclaims any beneficial interest or ownership. RENN Universal Growth Investment Trust (“RUSGIT”) and RENN Entrepreneurial Fund Ltd. is the owner of record of the shares and shares dispositive power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN & serves on the board of RENN Entrepreneurial Fund Ltd. andCOVR and he disclaims any beneficial interest or ownership. Russell Cleveland is the owner of 154,176 shares of common. SCHEDULE 13D CUSIP No. 222892101 1 NAME OF REPORTING PERSON RENN Entrepreneurial Fund Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)  6 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 77,278 (1) (2) 8SHARED VOTING POWER 7,865,854 (1) (2) (3) 9SOLE DISPOSITIVE POWER 77,278 (1) (2) 10SHARED DISPOSITIVE POWER 7,865,584 (1) (2) (3) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 77,278 (1) (2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IV RENN Universal Growth Investment Trust(“RUSGIT”) and RENN Entrepreneurial Fund Ltd. is the owner of record of the shares and shares voting power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN & serves on the board of RENN Entrepreneurial Fund Ltd. and COVR and he disclaims any beneficial interest or ownership. RENN Universal Growth Investment Trust (“RUSGIT”) and RENN Entrepreneurial Fund Ltd. is the owner of record of the shares and shares dispositive power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN & serves on the board of RENN Entrepreneurial Fund Ltd. andCOVR and he disclaims any beneficial interest or ownership. Russell Cleveland is the owner of 154,176 shares of common. INTRODUCTION ITEM 1.Security and Issuer Cover-All Technologies Inc. 412 Mt. Kemble, Suite 110C, Morristown, N.J. 07960 ITEM2. Identity and Background (a) Russell Cleveland (b) 8080 N. Central Expressway, Suite 210, LB 59, Dallas, TX 75206 (c) RENN is an Investment Adviser and Russell Cleveland is the President of RENN & serves on the board ofCOVR and RENN Entrepreneurial Fund Ltd. (d) N/A (e) N/A (f) Texas (a) RENN Universal Growth Investment Trust (b) 8080 N. Central Expressway, Suite 210, LB 59, Dallas, TX 75206 (c) RENN is an Investment Adviser and Russell Cleveland is the President of RENN & serves on the board ofCOVR and RENN Entrepreneurial Fund Ltd. (d) N/A (e) N/A (f) UK (a) RENNEntrepreneurial Fund Ltd. (b) 8080 N. Central Expressway, Suite 210, LB 59, Dallas, TX 75206 (c) RENN is an Investment Adviser and Russell Cleveland is the President of RENN & serves on the board ofCOVR and RENN Entrepreneurial Fund Ltd (d) N/A (e) N/A (f) Guernsey ITEM3. Source and Amount of Funds or Other Consideration The total amount of funds required byRENN Entrepreneurial Fund Ltd.to acquire the securities reported herein was $89,155 which came from working capital. ITEM4. Purpose of Transaction To have RENN Entrepreneurial Fund Ltd. invest in Cover-All Technologies. ITEM5. Interests in Securities of the Company ITEM6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Company ITEM7. Material to be Filed as Exhibits SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. 1/8/2013 /s/ Russell Cleveland Russell Cleveland 1/8/2013 /s/ Russell Cleveland RENN Capital Group Inc. Investment Adviser Russell Cleveland President 1/8/2013 /s/ Russell Cleveland Russell Cleveland Director
